PER CURIAM.
Appellant, Rickie A. Wolford, appeals the order denying his motion to correct an illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He contends that the sentence imposed after conviction on two counts of lewd and lascivious conduct was vindictive. As the trial court ruled, however, and as Appellant concedes in his brief, a claim of vindictive sentencing is not renewable under rule 3.800. He asks that we send the motion back for amendment or give him time to *243refile a proper motion with the court. There is nothing to amend, however, and Appellant has ample time under the Rules of Criminal Procedure to file a legally sufficient motion. The appealed order is affirmed.
AFFIRMED.
GRIFFIN, COHEN and BERGER, JJ., concur.